          Case 1:19-cr-00911-WHP Document 35
                                          36 Filed 07/27/20
                                                   07/28/20 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                   99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                 New York, NY 10016
                                                                                  Phone: (646) 661-1808
                                                                                     Fax: (646) 661-1746
                                                                             msheller@mshellerlaw.com




July 27, 2020

VIA ECF
Honorable William H. Pauley III
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:     United States v. Colon-Cruz (Mario Espinal)
        19-cr-911 (WHP)

Dear Judge Pauley:

       This letter is submitted on behalf of my client, Mr. Mario Espinal, to respectfully request
permission to travel to Los Angeles, California for his birthday. He would travel by air
(American Airlines) on Sunday, August 9th at 9:00 am and return on August 16th at 8:00 am. He
would be staying at Freehand Los Angeles.

       Both the government and Pretrial Services have been informed of this request and do not
oppose it.

Respectfully submitted,


Meredith S. Heller
                                                          Application granted. Mr. Espinal is to provide
Cc:     A.U.S.A. Daniel G. Nessim (via ECF)               flight information, location and phone number of
        P.T.S. Officer Lea Harmon (via email)             where he is staying to Pretrial Services prior to
                                                          his departure




                                                                        July 28, 2020
